department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c o f f i c e o f t h e c h i e f c o u n s e l date number info release date conex-116602-10 uil -------------------- -------------------------- ------------------------------ dear ---------- i am responding to your inquiry to senator klobuchar you asked about the amount of tax you owe for and about the taxability of unemployment_compensation senator klobuchar wrote to us on your behalf and asked us to respond directly to you gross_income includes unemployment_compensation sec_85 of the internal_revenue_code code unemployment_compensation is any amount received under a law of the united_states or of a state which is in the nature of unemployment_compensation sec_85 of the code the legislative_history to the revenue act of states that gross_income should generally include a portion of benefits in the nature of unemployment_compensation paid pursuant to government programs thus the congress intended to include in gross_income unemployment-type compensation from government programs the american_recovery_and_reinvestment_act_of_2009 public law section includes a temporary exclusion on the first dollar_figure of unemployment_compensation benefits for federal_income_tax for only the first dollar_figure in unemployment benefits is exempt from federal income taxes benefits over this amount are still subject_to federal income taxes the payor of your unemployment_compensation should have reported the amounts to you on form 1099-g certain government payments i have enclosed form w-4v voluntary withholding request and instructions for if you have not done so already you may want to submit the form w-4v to your unemployment_compensation payor to request withholding on future unemployment_compensation conex-116602-10 the irs is offering assistance to taxpayers who are facing financial difficulties and struggling to meet their tax obligations you may be able to enter into a payment plan or may be eligible for an offer_in_compromise for your tax you can find additional information at www irs gov or by calling i hope this information is helpful if you need further information please contact me or - ------------------- at -------------------- sincerely janine cook chief employment_tax branch1 division counsel associate chief_counsel tax exempt government entities enclosures cc the honorable amy klobuchar
